PER CURIAM.
This case was heard below and the decree there entered upon the same evidence as in O. F. Nelson & Co., Ltd., et al. v. United States of America, No. 10816, 9 Cir., 149 F.2d 692.
For the reasons stated in our opinion in No. 10816 the decree is reversed and an interlocutory decree ordered entered for the above named appellants, libelants below, awarding them damages for the loss of cargo, to be followed by a determination of the amount of their damages.
HEALY, Circuit Judge, dissents.